Citation Nr: 1109817	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  05-35 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for regular aid and attendance.

2.  Entitlement to assistance in acquiring specially adapted housing.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active military service from October 1951 to August 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This case has previously come before the Board.  Most recently, in September 2010, the matters were remanded for additional development.  The case has been returned to the Board for further appellate review.  

The Veteran, his wife, and his daughter testified before the undersigned at a hearing at the RO in April 2010.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The record raises a claim for an increased rating for the Veteran's low back disability.  See December 2010 VA examination report.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record demonstrates a factual need for aid and attendance due to inability of the Veteran to dress or undress himself and to keep himself ordinarily clean and presentable.  

2.  The preponderance of the competent and credible evidence of record does not establish that service-connected disabilities result in the loss, or loss of use, of both lower extremities; blindness in both eyes; or the loss or loss of use of one lower extremity together with loss of use of one upper extremity.  


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on aid and attendance have been met.  38 U.S.C.A. §§ 1114, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2010).

2.  The criteria for specially adapted housing have not been met.  38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.809 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 ,VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain. Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the claim for special monthly compensation, given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  To whatever extent the decision of the Court in Dingess, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as an effective date, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the effective date.

As to the claim for specially adapted housing, the Board notes that there is no dispute as to whether an appropriate application form was provided or veteran status.

Next, as to the claim for specially adapted housing, the Board finds that written notice provided in August 2008, March 2006, and September 2010, fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing effective dates as required by the Court in Dingess, supra.  While the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the December 2010 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  The Board also finds that any notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, Board remand, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the claim for specially adapted housing, VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, a review of the record on appeal shows that VA obtained and associated with the record all available and identified post-service records including his records from the Birmingham VA Medical Center and the Social Security Administration.  Moreover, the Board finds that the VA examination the Veteran was afforded in December 2010 is adequate to allow the Board to adjudicate the claim and substantially complies with the Board's remand directions because the examiner, after a review of the record on appeal and an examination of the claimant, provided the requested medical opinion based on the evidence found in the record and the examination results.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

II.  Special Monthly Compensation

The Criteria

The Veteran asserts that service-connected lumbar spine disc disease and lumbar radiculopathy of the right lower extremity result in the need for regular aid and assistance of another person.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Special monthly compensation under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) is payable as the result of service-connected disability if the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.

The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  See generally Turco v. Brown, 9 Vet. App. 222, 224 (1996) (eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met, but not all).  The particular personal functions that the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the Veteran's condition is such as would require him or her to be in bed.  A determination must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a).

The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The Analysis

With the above criteria in mind, the Board notes that a June 2006 private report identifies service-connected disability as a contributing factor in the Veteran's need for the aid and assistance of another person.  Specifically, it reported that the Veteran could not dress himself, bathe, or walk in and out of the house unassisted.  Similarly, the April 2009 VA examiner stated that aid and attendance may be required for assistance with ambulation and prevention of falls due to nonservice-connected and service connected disabilities.  Furthermore, the December 2010 VA examiner opined that the Veteran was not able to walk without the assistance of another person, requires a wheelchair, and requires a walker for ambulation, if any.  As to self-care skills that the Veteran was unable to perform, it included dressing, undressing, and bathing as well as some difficulty with self-feeding and toileting.  In addition, dizziness, memory loss, and constant imbalance were noted.  The examiner also reported that service-connected disabilities prevented usual activities, such as chores, shopping, and exercise.  These opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

While the June 2006 private report and the two VA examiners also opined that non-service connected disabilities contributed to the Veteran being so helpless as to be in need of regular aid and attendance of another person, to include his nonservice-connected diabetic polyneuropathy and weakness due to stroke, the December 2010 VA examiner specifically opined that that it was not possible to distinguish between the adverse symptomatology caused by the service-connected disabilities and the nonservice-connected disabilities.  This opinion is also not contradicted by any other medical opinion of record.  Id.  Therefore, with giving the Veteran the benefit of doubt, the Board must evaluate the severity of his adverse symptomatology when considering the aid and attendance question taking into account both his service connected and nonservice-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

Under these circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that the preponderance of the competent and credible evidence of record demonstrates that the Veteran's adverse symptomatology causes him to be so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 5107.  Thus, special monthly compensation based on the need for regular aid and attendance is warranted.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Consequently, the benefit sought on appeal is granted.  

III.  Specially Adapted Housing.

The Criteria

The Veteran asserts that he is eligible for assistance in acquiring specially adapted housing due to service-connected lumbar spine disc disease and associated lumbar radiculopathy of the right lower extremity requiring use of a wheelchair and that his house is unable to accommodate a wheelchair in the bathroom.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Applicable regulations provide that specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or (3) the loss or loss of use of one lower extremity, together with residuals of organic disease or injury, or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).


The Analysis

With the above criteria in mind, the Board notes that the evidence establishes that the Veteran is required to use a wheelchair.  However, being in a wheelchair is not enough.  Therefore, the Board will next see if me meets the specific criteria for specially adapted housing found at 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

As to loss of both lower extremities, the Board notes that the Veteran does not claim and the record does not show actual loss of both lower extremities.  

As to loss of use of both lower extremities, service-connection has been established for radiculopathy in the right lower extremity only.  However, while the December 2010 VA examiner noted relevant electromyography (EMG) findings in the left leg, he also opined that these problems were due to his nonservice-connected diabetic polyneuropathy.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  Therefore, since a VA examiner was able to distinguish between the adverse symptomatology caused by service connected and nonservice-connected disabilities, the Board may not take into account the adverse symptomatology caused by the non-service connected diabetic polyneuropathy in seeing if the Veteran meets the criteria for specially adapted housing.  See Mittleider, supra.  Accordingly, the Board finds that the preponderance of the competent and credible evidence is against finding that the Veteran has loss or loss of use of both lower extremities due to his service connected disabilities. 

As to blindness in both eyes, the Board notes that the Veteran does not claim and the record does not show that any of the claimant's service connected disabilities involve the eyes.  Moreover, the December 2010 VA examiner reported that his best corrected vision was not 5/200 or worse in both eyes.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  Therefore, the Board finds that the preponderance of the competent and credible evidence is against finding that the Veteran has blindness in both eyes due to his service connected disabilities. 

As to the loss of one lower extremity, the Board notes that the Veteran does not claim and the record does not show actual loss of one lower extremity.  

As to the loss of use of one lower extremity, as explained above, the Veteran arguably has loss of use of the right lower extremity.  See December 2010 VA examination report.  

As to the loss of use of one upper extremity, while the record is silent for any impairment of the left upper extremity, it is positive for impairment of the right upper extremity.  However, the December 2010 VA examiner opined that the right upper extremity problems were due to his nonservice-connected stroke.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  Therefore, since a VA examiner was able to distinguish between adverse symptomatology caused by service connected and nonservice-connected disabilities, the Board may not take into account the adverse symptomatology caused by the non-service connected stroke in seeing if the Veteran meets the criteria for specially adapted housing.  See Mittleider, supra.  Accordingly, the Board finds that the preponderance of the competent and credible evidence is against finding that the Veteran has loss of use of one upper extremity due to his service connected disabilities. 

As to the Veteran's, his wife, his daughter, and his representative's assertions that the claimant meets the criteria for specially adapted housing due to his service-connected lumbar spine disc disease and associated lumbar radiculopathy of the right lower extremity, the Board acknowledges that the claimant is competent to give evidence about what he sees and feels and the others are competent to give evidence about what they see.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.   Nonetheless, the Board also finds that special medical training and experience is required to provide a competent and credible medical opinion as whether the Veteran meets the criteria for specially adapted housing solely due to his service-connected disabilities.  Id.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions are not competent.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Moreover, the Board finds more competent and credible the medical opinions provided by the VA examiner in December 2010 than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board finds that the criteria for assistance in acquiring specially adapted housing have not been met because the preponderance of the competent and credible evidence of record does not show that the Veteran's service connected disabilities caused the loss or loss of use of both lower extremities, blindness in both eyes, or the loss or loss of use of one lower extremity together with loss of use of one upper extremity.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

In adjudicating the current claim, the Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the Board finds that the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim must be denied. 


ORDER

Special monthly compensation based on the need for regular aid and attendance is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to assistance in acquiring specially adapted housing is denied.  


____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


